Exhibit 10(a)105

Entergy Corporation Outside Director Stock Program Established
under the 2007 Equity Ownership and Long Term Cash Incentive
Plan of Entergy Corporation and Subsidiaries

 

THIS INSTRUMENT, made and entered into this 5th day of December 2008 (the
"Effective Date"), constitutes the First Amendment (the "First Amendment") of
the Entergy Corporation Outside Director Stock Program (the "Program")
established under the 2007 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (the "Plan"). This First Amendment shall
be, and hereby is, incorporated into the Program as amended and restated
effective January 1, 2009. All capitalized terms used in this document shall
have the meanings assigned to them in the Program unless otherwise defined in
this document.

Pursuant to Section 11.1 of the Plan, the Program is hereby amended as follows:

        Section 6.0 of the Program is hereby amended in its entirety to read as
follows:

6.0     Deferral

In lieu of taking delivery of shares of Common Stock on an Award Date, an
Outside Director may elect to defer the receipt of such Quarterly Stock Award to
a subsequent calendar year provided that he or she files an irrevocable written
deferral notice with the Board of Directors no later than the 31st day of
December of the calendar year immediately preceding the calendar year in which
the services are rendered to which the Award Date relates. Accordingly, such a
deferral notice must be filed by December 31 for the Award Dates immediately
following on the next May 31, August 31, and November 30 of the immediately
following year and on February 28 of the second calendar year immediately
following the year in which the deferral notice is filed. Quarterly Stock Awards
deferred pursuant to this Section 6.0 shall be deferred as equity units which
shall have the value equivalent of one (1) share of Common Stock. Equity units
do not represent actual shares of Common Stock and no shares of Common Stock
will be purchased or acquired for the payout of any Quarterly Stock Award
deferred under this Program. Each Outside Director's deferred equity units shall
be credited to a bookkeeping account maintained by Entergy with respect to such
Outside Director's deferrals. The Outside Director's written deferral election
must specify the date on which the deferred equity units will be paid ("Payment
Date"), which Payment Date must be no earlier than January 2nd of the third
calendar year immediately following the end of the calendar year in which the
deferral election is made. Quarterly Stock Awards deferred pursuant to this
section shall accrue dividend equivalents, which dividend equivalents will be
paid on the Payment Date together with interest calculated at an annual rate
based upon the 52 week Treasury Bill rate as in effect on the first business day
of each year. On each Payment Date, equity units deferred and elected to be paid
out on such date shall be paid in cash based upon the closing price of Entergy
Common Stock on the New York Stock Exchange as of the close of business on the
Payment Date plus accrued dividend equivalent rights and interest; provided,
however that at the time of the separation of Entergy's non-utility nuclear
companies into Enexus Energy Corporation ("Enexus"), a separate publicly-held
company (the "Separation"), each Outside Director's account maintained by
Entergy pursuant to this Section 6.0 shall be credited with a number of units of
Enexus common stock equal to the product of (1) number of shares of Enexus
common stock that the shareholders of Entergy common stock receive at the time
of the Separation for each share of Common Stock held at such time, times (2)
the number of units of Common Stock credited to such Outside Director's account
immediately prior to the Separation. On a Payment Date, such units of Enexus
common stock will be paid in cash in an amount equal to the closing price of
Enexus common stock on the New York Stock Exchange at the close of business on
such Payment Date. All deferral rights or provisions contained in this Program
shall be subject to all conditions, restraints and limitations as may from time
to time be imposed by the Plan, including, without limitation, any amendments to
such Plan made pursuant to section 409A of the Internal Revenue Code and any and
all regulations and guidance released thereunder. Such limitation will restrict
the ability of an Outside Director to accelerate the distribution of any
deferred Quarterly Stock Awards together with other restrictions.



                       2.              Effectiveness.

> > > > (a) This First Amendment shall be effective as of the Effective Date.
> > > > 
> > > > (b) Except as expressly provided herein, the Program shall remain in
> > > > full force and effect without modification or alteration.